In an action brought to recover moneys allegedly paid unlawfully from plaintiff’s deposit account in the respondent bank, and for other relief as against individual defendants, the two orders (1) denying plaintiff’s motion for partial summary judgment and for other relief, and (2) directing the examination before trial of the plaintiff as an adverse party and the production of books and records, and directing the plaintiff to furnish a bill of particulars with respect to certain items enumerated in the notice of motion of the respondent bank, dated January 9, 1940, in so far as appealed from, are affirmed, with ten dollars costs and disbursements. The examination is directed to proceed on five days’ notice and the bill to be served within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Carswell, Johnston, T&ylor and Close, JJ., concur.